Citation Nr: 0508416	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-28 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right shoulder separation, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for epilepsy, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals of 
fractures of the second, third, fourth, and fifth metatarsals 
of the left foot.

4.  Entitlement to a compensable rating for residuals of a 
fracture of the sacrum.

5.  Entitlement to a compensable rating for residuals of a 
fracture of the left maxilla.  

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a claimed heart attack.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
October 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in (RO) in Waco, Texas.  
In that rating decision, in pertinent part, the RO increased 
the rating for the veteran's right shoulder separation to 20 
percent, effective December 17, 2001, the date of receipt of 
his claim.  In addition, the RO denied increased ratings for 
epilepsy, residuals of fractures of the metatarsals of left 
foot, the sacrum, and the left maxilla.  Finally, the RO 
denied compensation under 38 U.S.C.A. § 1151 for a heart 
attack.  

In connection with his current appeal, the veteran requested 
a personal hearing before a Veterans Law Judge at the RO.  In 
a November 2003 letter, however, the veteran withdrew his 
hearing request and asked that the Board proceed with 
consideration of his appeal based on the evidence of record.

The issues on appeal originally included entitlement to 
service connection for diabetes mellitus.  In a September 
2003 statement, however, the veteran withdrew his appeal of 
this issue.  Accordingly, the Board finds that the issue of 
service connection for diabetes mellitus is no longer within 
its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the veteran indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2004).  



FINDINGS OF FACT

1.  The residuals of the veteran's right (major) shoulder 
separation include subjective complaints of pain, arthritis, 
and limitation of motion to shoulder level.  

2.  The veteran's service-connected epilepsy disorder has not 
been shown to result in at least 1 major seizure in 2 years 
or at least 2 minor seizures in six months.   

3.  The residuals of fractures of the second, third, fourth, 
and fifth metatarsals of the left foot are not productive of 
a moderate disability.

4.  The veteran's in-service fracture of the sacrum healed 
without residuals.

5.  The residuals of a fracture of the left maxilla do not 
include loss of any portion of the maxilla, more than slight 
displacement of the maxilla, or loss of masticatory surface 
not replaceable by suitable prosthesis.  

6.  The veteran sustained no additional disability during the 
April 2002 dental procedure as a result of some fault on the 
part of VA in providing that treatment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a right shoulder separation is denied.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5203 (2004).

2.  The criteria for a rating in excess of 10 percent for a 
seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8910 
(2004).

3.  The criteria for a compensable rating for residuals of 
fractures of the second, third, fourth, and fifth metatarsals 
of the left foot have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2004).

4.  The criteria for a compensable rating for residuals of a 
fracture of the sacrum have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5294, 5295 (2002) and 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).

5.  The criteria for a compensable rating for residuals of a 
fracture of the left maxilla have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic 
Codes 9913, 9915, 9916 (2004).

6.  The criteria for compensation pursuant to 38 U.S.C.A. § 
1151 for a claimed heart attack have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In April 2003 and May 2004 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
generally advised the veteran to submit or identify any 
additional evidence he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).

Although the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claims, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  After a 
review of the record in this case, the Board finds no 
indication of any available, pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that outstanding Federal department 
or agency records exist that should be requested in 
connection with the claims adjudicated in this decision.  38 
U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  The record also shows that the 
veteran has been afforded several VA medical examinations in 
connection with his claims.  See 38 C.F.R. § 3.159(c)(4).  
The Board finds that an additional medical opinion or 
examination is not necessary.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  



I.  Factual Background

The veteran's service medical records show that in October 
1971, he was involved in an automobile accident after he 
reportedly lost consciousness while driving.  A pre-service 
history of blackouts was noted.  The veteran sustained 
various injuries in the accident, including a dislocated 
right shoulder, as well as fractures of the sacrum, the 
second, third, fourth and fifth metatarsals of the left foot, 
and the left maxilla.  

At his April 1972 military separation medical examination, 
crepitus of the right acromioclavicular joint was noted, as 
well as epilepsy controlled by Dilantin.  The remainder of 
the clinical evaluation was essentially normal.  

In a February 1973 rating decision, the RO granted service 
connection for the following disabilities:  epilepsy, 30 
percent disabling; residuals of a separation of the right 
shoulder, zero percent disabling; residuals of a fracture of 
the sacrum, zero percent disabling; residuals of a fracture 
of the second, third, fourth, and fifth metatarsals of the 
left foot, zero percent disabling; and residuals of a 
fracture of the left maxilla, zero percent disabling.  All 
ratings were effective October 3, 1973.

In September 1974, the veteran underwent VA medical 
examination at which he reported that he had not had a 
seizure since October 1972, when he began taking Dilantin.  
Neurological examination was normal.  The diagnosis was 
seizure disorder, previously established, in remission.  

In a November 1974 rating decision, the RO decreased the 
rating for the veteran's seizure disorder to 10 percent, to 
be effective February 1, 1975.  The zero percent ratings 
assigned for the veteran's other service-connected 
disabilities were continued.  

The veteran thereafter submitted numerous claims for 
increased ratings for his service-connected disabilities.  In 
seven rating decisions issued between June 1983 and August 
2000, the RO confirmed and continued the previously-assigned 
disability ratings.  

The veteran submitted his most recent claim for an increased 
rating for his service-connected disabilities in December 
2001.  In April 2002, he submitted a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151, claiming that he had 
had a heart attack while undergoing dental work at the Dallas 
VA Medical Center (VAMC).  He theorized that his heart attack 
had resulted from being given too many drugs.  

In support of the veteran's claims, VA clinical treatment 
records, dated from May 1995 to January 2004, were associated 
with the record.  These records show that in May 1995, the 
veteran requested rehabilitation treatment for crack cocaine 
dependence.  It does not appear that he was admitted.  A 
history of diabetes and a seizure disorder was noted at that 
time.  

The veteran thereafter sought hospitalization in April 1997 
for suicidal ideation.  At the time of admission, he reported 
that he had a history of a seizure disorder.  The veteran 
further indicated that he had discontinued his seizure 
medication one year prior and had had no seizures since that 
time.  The assessments included depression.  

In November 1998, the veteran was treated for diabetes and a 
herniated nucleus pulposus.  He also reported a history of a 
seizure disorder.  In October 1999 and January 2000, the 
veteran was again treated for diabetes mellitus and low back 
pain.  

In February 2000, the veteran sought treatment, claiming that 
he experienced three to four seizures weekly.  He further 
claimed that he used to take Phenobarbital, but that his 
medication had run out.  The assessments included seizure 
disorder, and Phenobarbital was prescribed.  

Later that month, the veteran was again hospitalized 
following a suspected overdose and seizure.  At the time of 
admission, it was noted that the veteran had had a history of 
a suicide attempt in 1997.  The admission note further 
indicated that the veteran had reportedly been discovered 
prior to admission in an unconscious state with a twitching 
arm, hypotension, and decreased respiration.  It was noted 
that he had a long history of alcoholism, polysubstance 
abuse, depression, possible bipolar disorder, a seizure 
disorder, and diabetes mellitus.  It was also noted that the 
veteran had sustained a back injury three years prior and had 
been unable to work since that time due to back pain.  
Physical examination was otherwise unremarkable in pertinent 
part.  The diagnoses included depression, not otherwise 
specified, status post attempted suicide until proven 
otherwise.  

In April 2000 the veteran was examined in preparation for his 
entrance into a substance abuse rehabilitation program.  The 
veteran reported that his last seizure had been three months 
prior.  He also complained of low back pain.  Physical 
examination revealed poor dental hygiene with a partial upper 
plate in the left jaw.  The veteran reported that such 
deformity was the result of injury in a 1971 automobile 
accident.  It was also noted that the veteran had a deformity 
of the left foot, secondary to the automobile accident.  No 
other pertinent abnormalities were noted.  

Subsequent VA clinical records show continued treatment for 
various complaints, including depression and polysubstance 
abuse.  Seizures were not reported during this period, nor 
were any complaints or findings pertaining to the feet, 
sacrum, right shoulder, or left maxilla.  

In April 2001, the veteran was again hospitalized with more 
claims of suicidal ideations.  It was noted that the had been 
using crack cocaine and he was admitted for a substance abuse 
rehabilitation program.  At the time of admission, it was 
noted that the veteran also had a history of various 
conditions, including diabetes, a seizure disorder, a fungal 
infection of the toenails, and a herniated lumbar disc.  
These conditions were stable during the hospitalization.  

In September 2001, the veteran reported that he had a history 
of a seizure disorder for which he took Phenobarbital.  
Despite taking this medication, he claimed that he had always 
had small seizures.  He further claimed that the previous 
week, he had had a long clonic seizure where he was 
unconscious for 5 to 6 minutes.  He claimed that his fiancée 
had witnessed the seizure.  The diagnoses included seizure 
disorder.  

Also in September 2001, the veteran sought treatment, stating 
that he had injured his right shoulder in a fall from a 
couch.  Examination showed complaints of pain on motion.  
There was no crepitus or loss of sensation.  X-ray studies 
were within normal limits.  The assessment was right shoulder 
strain with possible rotator cuff injury.  

In October 2001, the veteran continued to complain of right 
shoulder pain. He also claimed that his seizures had been 
increasing.  His fiancée indicated that the veteran had 
recently had "a spell" after eating, when he fell to the 
floor, moaning and groaning for five minutes.  He refreshed 
after consuming orange juice and candy.  She indicated that 
in another type of "spell," the veteran kicked his arms and 
legs.  The assessment was pseudoseizures, not epilepsy.  The 
examiner noted that although the veteran was service-
connected for a seizure disorder, this was not the correct 
diagnoses.  

The veteran was evaluated in the neurology clinic in October 
2001.  He claimed that he had small seizures once or twice 
daily and big seizures three timely weekly.  The veteran 
further claimed that his last big seizure had been earlier in 
the week and that his fiancée had witnessed it.  He further 
claimed that she had witnessed a clonic type seizure in 
September that lasted 5 to 6 minutes.  A note in the clinical 
record indicated that based on the neurologist's discussion 
with the veteran's fiancée, he had determined from her 
description that such episodes were not seizures.  The 
assessment was that the veteran's claimed "spells" were not 
seizures and that his condition should be evaluated in the 
mental health clinic.

Later in October 2001, the veteran sought treatment for right 
shoulder pain, stating that he had reinjured it after 
slipping on asphalt.  He denied a seizure.  Examination 
showed decreased motion due to pain, but no laxity or 
crepitus.  The assessment was right shoulder pain.  

The following week, the veteran again sought treatment, 
stating that he continued to have seizures and wanted to 
restart his Phenobarbital.  The physician explained to the 
veteran that his condition needed to be evaluated by the 
mental health clinic.  

In November 2001, the veteran sought treatment for right 
shoulder pain which he claimed was a 10 on a pain scale of 1 
to 10.  He claimed that he had had a seizure three weeks 
prior, which caused him to fall and injure his right 
shoulder.  The examiner noted that the veteran has a history 
of multiple, unrelated bizarre complaints.  It was noted that 
the veteran had been evaluated in the neurology clinic and it 
was felt that he was not having seizures.  On examination, 
the veteran claimed that he was in severe pain and was unable 
to move his shoulder at all.  When the veteran was 
distracted, however, he began to move his shoulder with no 
difficulties or pain.  The assessments included conversion 
disorder and musculoskeletal pain.  

In April 2002, the veteran complained of continued right arm 
pain.  It was noted that a March 2002 magnetic resonance 
imaging (MRI) study had suggested impingement by 
acromioclavicular osteophytes and tendonosis of the 
supraspinatus and infraspinatus tendon.  Clinical examination 
showed reduced range of motion.  The diagnosis was 
degenerative joint disease, tendonitis of the right shoulder.  

Also in April 2002, the veteran sought treatment in the 
emergency room for mobility of teeth numbers 14 and 15, 
requesting extraction.  X-ray and clinical examination showed 
evidence of advanced periodontal disease with loss of bony 
support.  It was noted that the veteran was on the waiting 
list for dental treatment.  The veteran's teeth were 
extracted without problem.  During verbal postoperative 
instructions, the veteran suddenly appeared to lose 
consciousness and look sleepy, though he did not become 
diaphoretic, pale, or lose control of his sclera.  He was 
placed in a supine position, given oxygen and cold 
compresses.  The veteran's blood pressure went up to 149/92 
and he was placed on an EKG monitor.  Gradually, he appeared 
to return to full consciousness.  He began to complain of 
left arm pain and chest pain, stating that he had had similar 
symptoms the previous day.  He was given a tablet of 
nitroglycerine and taken to the emergency room.  The EKG 
monitor did not change its appearance.  

In May 2002, the veteran returned to emergency sick call, 
with pain and looseness in teeth numbers 28 and 2.  It was 
noted that the veteran had had a medical episode during his 
last dental visit and that a myocardial infarction had been 
ruled out.  The veteran indicated that he had again taken 
nitroglycerin the previous day for an episode of chest pains 
and that he had used such medication fifteen times since his 
last dental visit.  He was referred for medical evaluation 
prior to extraction of additional teeth.  

In June and July 2002, the veteran received steroid 
injections for right shoulder pain.  It was noted that he had 
limited motion due to pain.  There was no muscle wasting, 
however, and the examiner noted that the veteran was in a 
wheelchair and used both arms to propel himself.  In July 
2002, the veteran again visited the dental clinic and 
complained of pain in tooth number 2.  He requested pain 
medication.  The diagnosis was chronic periodontitis.  Teeth 
numbers 2 and 28 were extracted without complications.  

The veteran underwent VA dental examination in July 2002.  He 
claimed that he had been involved in an automobile accident 
in service which had resulted in the loss of the majority of 
his upper and lower teeth.  Objective examination showed no 
impairment due to loss of motion or loss of masticatory 
function.  Several teeth were missing.  Range of motion was 
from zero to 50 millimeters.  There was no bone loss.  The 
diagnosis was status post motor vehicle accident with facial 
trauma and loss of dentition with poor occlusion.  It was 
noted that the loss of the veteran's teeth was not due to 
loss of substance of the body of the maxilla or mandible.  

The veteran also underwent VA epilepsy examination in July 
2002.  It is apparent that the veteran's claims folder was 
not made available to the examiner for review.  The veteran 
reported that he had had blackout spells two to three times 
monthly since service, lasting anywhere from a few seconds to 
12 hours.  He indicated that he took Phenobarbital for his 
symptoms.  The veteran also claimed that he had a heart 
attack two months prior and had been treated conservatively, 
although he continued to have shortness of breath and 
recurring angina.  He claimed that he was now confined to a 
wheelchair due to chest pain and shortness of breath.  The 
veteran acknowledged a history of polysubstance abuse, but 
claimed he had not abused drugs or alcohol for five years.  
Examination showed diminished pinprick sensation of the lower 
extremities and feet.  The veteran had no teeth on the upper 
left side of his mouth.  The remaining teeth had moderate 
periodontal disease.  CT scan of the brain was normal, but 
for maxillary sinusitis.  The impression was chronic 
uncontrolled seizure disorder with moderate complicating 
encephalopathy; hypertensive cardiovascular disease; and 
diabetes mellitus with marginal control and peripheral 
neuritis of the legs.  

At a VA orthopedic examination in July 2002, the veteran 
complained of significant low back pain radiating into the 
sacral area.  He indicated that since his separation from 
service he had sustained two low back injuries, in 1992 and 
1997.  He indicated that he currently used a wheelchair for 
low back pain.  With respect to his right shoulder, the 
veteran indicated that it had been doing well until six to 
nine months prior, when he had insidious onset of pain and 
limitation of motion.  He indicated that he was right hand 
dominant and had to do most activities of daily living with 
his left hand.  Objective examination revealed tenderness 
over the acromioclavicular joint.  Impingement tests were 
strongly positive.  Active range of motion was abduction of 
80 degrees with significant discomfort, external rotation of 
20 degrees with discomfort, internal rotation to the sacrum, 
adduction of 30 degrees, forward flexion of 90 degrees and 
extension of 40 degrees.  X-ray studies of the right shoulder 
showed a slight deformity of the lateral end of the clavicle 
probably due to trauma, as well as minimal superior 
subluxation of the clavicle.  

With respect to his left foot fractures, the veteran stated 
that he had pain in the area of the first metatarsal head, an 
area which the examiner noted had not been injured in the in-
service automobile accident.  Indeed, the examiner indicated 
that the veteran's in-service foot fractures had healed 
without sequelae.  Examination of the left foot showed a mild 
claw toe deformity of the lesser toes, with no tenderness.  
There was also mild pes planus.  X-ray studies of the left 
foot were normal.  

With respect to his service-connected sacrum fracture, the 
veteran reported some tenderness over the sacrum and coccyx.  
The examiner noted that with distraction, however, the 
veteran's pain disappeared.  X-ray examination of the sacrum 
and coccyx was normal.  

The final impressions of the examiner included status post 
right shoulder acromioclavicular joint separation, now with 
significant impingement syndrome due to clavicle and acromion 
spurs.  The examiner also diagnosed residuals of a sacral 
fracture.  He noted that the veteran had a nonservice-related 
low back disability causing significant symptoms, including 
sacral pain.  He indicated that the veteran's current sacral 
pain was unrelated to the in-service accident.  Also 
diagnosed was left foot fractures, now healed.  The examiner 
indicated that the veteran's significant left foot problem 
was hallux valgus and bunion deformity, which were unrelated 
to the in-service automobile accident injuries.  

Subsequent VA clinical records show continued treatment for 
various conditions.  In August 2002, the veteran complained 
of right shoulder pain.  A urine toxicology screening test 
was positive for barbiturates and methamphetamines.  In 
September 2002, the veteran claimed to have pain in the area 
of the extractions of his teeth and stated that he needed 
pain medication.  Examination showed that the area was 
normal, with no evidence of pathology.  

In October 2002, the veteran was seen for follow-up 
examination for various conditions, including shoulder and 
back pain.  The examiner indicated that the veteran seemed to 
be exaggerating his symptoms.  The diagnoses included 
conversion disorder.  In January 2003, the veteran sought 
treatment for painful right upper quadrant teeth.  It was 
noted that the veteran had pain due to periodontitis.  Teeth 
numbers 5, 6, 7, and 9 were extracted with no complications.  

In April 2003, the veteran was hospitalized when he claimed 
that he felt like committing suicide.  A long history of 
polysubstance dependence and substance induced mood disorder 
was noted.  The veteran indicated that he planned to drive 
his car into a telephone pole, just as he did intentionally 
in 1971.  It was also noted that the veteran had been treated 
for multiple medical conditions, including diabetes, 
hypertension, asthma, a herniated disc, and a seizure 
disorder.   The diagnoses on discharge included substance 
induced mood disorder and depression, not otherwise 
specified.  

In May 2003, the veteran sought treatment for pain in two 
teeth, numbers 21 and 22.  There was no obvious sign of 
calculus, but the veteran had moderately severe periodontitis 
and lots of calculus.  Because he had had a previous episode 
of syncope in the dental chair, he was referred to the oral 
and maxillofacial clinic for evaluation and extractions.  In 
June 2003, the veteran's remaining teeth (numbers 19-22) were 
extracted without complications.  He was placed on the 
waiting list for dentures.  

The veteran underwent VA orthopedic examination in November 
2003.  He claimed that he had sustained a head injury as well 
as a fracture and separation of the right shoulder in 
service.  He indicated that he still had pain in the shoulder 
and had received several steroid shots.  Examination of the 
right shoulder showed anterior flexion to 130 degrees, 
extension to 45 degrees, abduction to 110 degrees, and 
external and internal rotation to 70 degrees.  The veteran 
claimed to experience moderate pain in all ranges of motion.  
Sensation and reflexes in the right arm were normal.  The 
right hand had 30 percent less grip strength than the left.  
The impression was chronic dislocation of the right shoulder 
with moderate pain and weakness of the right arm gradually 
increasing in severity, minimal disability.  

At a VA epilepsy examination in November 2003, the veteran 
claimed that a month following his 1971 car accident, he 
began to develop grand mal seizures.  He indicated that he 
had taken medication to control his seizures until 
approximately one year prior.  The examiner indicated that it 
was not apparent why these medications were discontinued.  
The veteran claimed that he now had seizures 3 times weekly; 
he claimed that these were grand mal type seizures with bowel 
incontinence.  The veteran also reported that he had been 
hospitalized about one year ago for a "heart stroke," which 
was due to heat as well as high blood pressure.  The veteran 
also claimed that he had a heart attack 8 months prior and 
had felt weak and short of breath since that time, with chest 
pain.  After examining the veteran, the examiner's 
impressions included hypertensive cardiovascular disease, 
status post myocardial infarction; clinical diagnosis of 
narcolepsy; post-traumatic seizure disorder, grand mal in 
character, currently untreated and uncontrolled.  

Subsequent VA clinical records show that the veteran sought 
treatment in December 2003 for gum pain.  Clinical 
examination showed ulcerated areas on the posterior maxillary 
ridge at the second molar site, which seemed to come from 
mandibular ridge upon occlusion.  It was noted that the 
veteran had impacted third molars.  In January 2004, the 
veteran sought treatment for pain in impacted wisdom tooth.  
The dentist indicated that he doubted that the veteran's pain 
was as severe as he claimed.  

In a February 2004 examination report, the examiner indicated 
that he had previously examined the veteran in November 2003, 
but was now reexamining him after reviewing the claims 
folder.  He noted that the veteran claimed that he had 
seizures two or three times yearly which had been witnessed 
by his girlfriend.  The veteran reported that these seizures 
consisted of shaking, foaming at the mouth, and bladder 
incontinence.  The examiner noted that the veteran was on no 
medication, nor had any VA or clinic personnel observed these 
claimed seizures.  The examiner also noted that when he had 
examined the veteran in November 2003, he claimed that he had 
been having seizures 2 to 3 times weekly, not 2 to 3 times 
yearly as he now claimed.  The examiner noted that the 
veteran had been evaluated and it had been determined that he 
did not have a seizure disorder.  He further noted that 
although the impression had been pseudoseizures, there was no 
clinical documentation to document the validity of this 
diagnosis.  On examination, the veteran had a somewhat 
blunted mentition.  His speech was slow and halting, 
reflecting minimal to moderate cognitive impairment.  The 
impressions included past history of post-traumatic seizure 
disorder, currently description does not fit that of 
continued seizures disorder and there is no clinical 
documentation of recent episodes.  The examiner also noted 
that the veteran reported a history of sleep disturbances 
lasting 15 seconds to a minute, two to three times weekly.  
He noted that this did not fit the diagnosis of narcolepsy.  
Finally, the examiner diagnosed chronic brain syndrome 
secondary to prior trauma and past history of seizure 
disorder with moderate impairment and no seeming progression.

At a VA orthopedic examination in February 2004, the veteran 
reported that he had sustained fractures to the metatarsals 
of the left foot in service.  He indicated that he now had 
difficulty going up and down the stairs, as well as 
diminished range of motion of his previously fractured toes.  
The veteran also noted that he had fractured his sacrum in 
service and currently experienced sacral pain if he sat down 
abruptly.  Examination showed that the veteran was able to 
plantar flex the second through fifth toes 10 degrees and 
dorsiflex 10 degrees.  There as a slight arthritic change of 
the middle interphalangeal joint of the involved toes.  
Sensory examination was normal.  Examination of the back 
showed limitation of motion.  Examination of the coccyx and 
sacrum was normal.  The examiner noted that the veteran's 
mobility, as it related to his back and feet, was not 
associated with excessive weakness, fatigue or 
incoordination.  He also noted that at no time during the 
past year had the veteran been incapacitated as a result of 
his back.  


II.  Increased rating claims

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Right shoulder separation:  The RO has evaluated the 
veteran's right shoulder disability as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2004).

Under the provisions of Diagnostic Code 5203, a maximum 20 
percent evaluation is provided where there is dislocation of 
the clavicle or scapula or where there is nonunion of the 
clavicle or scapula with loose movement.

Because no higher rating is available under Diagnostic Code 
5203, the Board has considered other Diagnostic Codes that 
potentially relate to impairment of the shoulder.  The 
veteran is entitled to be rated under the Diagnostic Code 
which allows the highest possible evaluation for the clinical  
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent for the minor arm and 30 
percent for the major arm.  Intermediate ankylosis, between 
favorable and unfavorable, warrants a 30 percent evaluation 
for the minor arm and a 40 percent rating for the major arm.  
Unfavorable ankylosis with abduction limited to 25 degrees 
from the side is assigned a 40 percent evaluation for the 
minor arm and a 50 percent evaluation for the major arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5200 (2004).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In this case, there has been no objective finding that the 
veteran's service-connected right shoulder disability is 
manifested by ankylosis, either favorable or unfavorable.  
While the veteran claimed in November 2001 that he was unable 
to move his right arm at all, the examiner noted that when 
the veteran was distracted, he moved his shoulder with no 
difficulties or pain.  Based on the evidence of record, the 
Board finds that application of Diagnostic Code 5200 is not 
appropriate.  

Diagnostic Code 5202 provides a 20 percent evaluation for 
impairment of the humerus where there is infrequent episodes, 
and guarding of movement only at the shoulder level of either 
arm, or where there is recurrent dislocation of the minor 
humerus at the scapulohumeral joint with frequent episodes 
and guarding of all arm movements.  A 30 percent rating is 
warranted for recurrent dislocation of the major humerus at 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements.  In this case, the record does not show 
that the veteran's right shoulder disability is manifested by 
recurrent dislocation of the humerus.  Thus, this provision 
is not appropriate.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a (2004).  

Degenerative arthritis is evaluated under Diagnostic Code 
5003.  That provision provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for limitation of motion of the major or 
minor arm to shoulder level, or when there is limitation of  
motion of the minor arm to midway between side and shoulder 
level.  A 30 percent rating is assigned where there is 
limitation of motion of the major arm to midway between side 
and shoulder level, or where there is limitation of motion of 
the minor arm to 25 degrees from the side.  A maximum 40 
percent rating is assigned where there is limitation of 
motion of the major arm to 25 degrees from the side.  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2004).

In this case, the evidence of record shows that the veteran 
is right-handed.  Thus, his right shoulder is part of his 
major extremity.  In addition, although a September 2001 X-
ray study showed that the veteran's right shoulder was within 
normal limits, more recent diagnostic studies have been 
interpreted as showing degenerative joint disease of the 
right shoulder.  

In addition, although the veteran has complained of pain and 
limited motion in the right shoulder, the evidence shows that 
he does not have limitation of motion in the major right 
shoulder that would warrant a rating in excess of 20 percent 
under Diagnostic Code 5201.  For example, at the July 2002 VA 
medical examination, abduction was to 80 degrees, and at the 
November 2003 VA medical examination, abduction of the right 
shoulder was to 110 degrees.  Even considering Deluca 
factors, the Board finds that these range of motion values do 
not support the assignment of a rating in excess of 20 
percent rating under Diagnostic Code 5201.  

In summary, the Board finds that the 20 percent rating 
currently assigned for the veteran's right shoulder 
disability most accurately contemplates the symptomatology 
and resulting impairment demonstrated in the medical evidence 
of record.  This is a case where the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002).

Epilepsy:  The RO has evaluated the veteran's epilepsy as 10 
percent disabling, pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8910 (2004).  

Under the General Rating Formula for Major and Minor 
Epileptic Seizures, a 10 percent rating is assigned for a 
confirmed diagnosis of epilepsy with a history of seizures.  
A 20 percent rating is warranted for 1 major seizure during 
the preceding 2 years or 2 minor seizures during the 
preceding 6 months.  A 40 percent rating is assigned for 1 
major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year.  A 60 percent rating is warranted for 3 major 
seizures, or 9 to 10 minor seizures weekly, during the 
preceding year.  An 80 percent rating is assigned for 4 major  
seizures, or more than 10 minor seizures weekly, during the 
preceding year.  A 100 percent rating is warranted for 12 
major seizures during the preceding year.  38 C.F.R. §  
4.124a, Diagnostic Codes 8910, 8911 (2004).

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  In the presence of major and minor 
seizures, the rating will be based on the predominant type of 
seizure.  38 C.F.R. § 4.124a (2004), Notes.

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121 (2004).  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 10 percent for epilepsy have not been met.  In 
order for a rating in excess of 10 percent to be assigned, 
the evidence must show that the veteran experienced 1 major 
seizure during the preceding 2 years or 2 minor seizures 
during the preceding 6 months.  

The Board has considered the veteran's claims regarding the 
nature and frequency of his seizures.  Given the 
contradictory information provided by the veteran, however, 
the Board is compelled to conclude that his accounts of 
seizure activity are not credible.  Indeed, in October 2001, 
a VA neurologist concluded that, based on the description of 
the veteran's claimed episodes, they were not seizures at 
all.  Thus, the Board must give more weight to the objective 
medical evidence of record than the vague and conflicting 
statements made by the veteran.

In that regard, the evidence of record includes VA clinical 
records dated from 1995 to 2004.  Despite the veteran's 
claims, this evidence, spanning almost ten years, contains 
only one episode of a seizure-type episode witnessed by a 
medical professional.  This episode occurred in April 2002, 
when the veteran suddenly appeared to lose consciousness and 
look sleepy after a dental procedure.  The veteran, however, 
did not become diaphoretic, pale, or lose control of his 
sclera.  Gradually, he appeared to return to full 
consciousness.  

The Board has considered that the February 2000 
hospitalization report noting that the veteran had been 
admitted after he was discovered in an unconscious state with 
a twitching arm, hypotension, and decreased respiration.  
This episode, however, was attributed to an overdose of 
drugs, not a seizure disorder.  

In summary, the veteran has been unable to report, with any 
consistency, the frequency and nature of his claimed 
seizures.  The objective evidence of record documents only 
one seizure type episode in approximately ten years.  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against the assignment of a rating in excess 
of 10 percent for epilepsy.  38 C.F.R. § 4.124a, Diagnostic 
Code 8910.  

Residuals of fractures of the second, third, fourth, and 
fifth metatarsals of the left foot:  Disabilities of the feet 
are rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 to 5284 (2004).  The RO has evaluated 
the veteran's disability as zero percent disabling pursuant 
to the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, pertaining to other foot injuries.  

The veteran's fractured toe disability is not specifically 
provided for in the Rating Schedule.  When an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and  
symptomatology are closely analogous.  38 C.F.R. 4.20 (2004). 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology. 

In this case, the Board finds that Diagnostic Code 5276 
(acquired flatfoot), Diagnostic Code 5277 (bilateral weak 
foot), Diagnostic Code 5278 (claw foot), Diagnostic Codes 
5280 and 5281 (hallux valgus and hallux rigidus), Diagnostic 
Code 5282 (hammer toe), and Diagnostic Code 5283 (malunion or 
nonunion of the metatarsal bones) are inapplicable here as it 
has not been shown that the veteran's service-connected left 
foot disability was ever manifested by any of these 
disorders, nor is the veteran's service-connected left foot 
symptomatology analogous to any of these conditions.  

The Board notes that Diagnostic Code 5279 pertains to 
metatarsalgia.  "Metatarsalgia" is "a cramping burning 
pain below and between the metatarsal bones where they join 
the toe bones."  Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995) (quoting Webster's Medical Desk Dictionary 430 
(1986)).  

The Board finds that the criteria for a 10 percent rating 
under this provision has not been met.  Although the veteran 
complained of pain in his left foot, the Board notes that 
such symptoms have been attributed to nonservice-connected 
disorders.  Indeed, at the July 2002 VA orthopedic 
examination, the examiner concluded that the veteran's in-
service foot fractures healed without sequelae.  Thus, 
application of this provision would result in no benefit to 
the veteran.  

In view of the foregoing, the Board finds that Code 5284 is 
most appropriate, based on factors which include the 
veteran's medical history and demonstrated symptomatology.  

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate impairment due to a foot injury.  A 20 percent 
rating is assigned for moderately severe impairment, and a 30 
percent rating is assigned for severe impairment.  With 
actual loss of the use of the foot, a 40 percent rating is 
applicable.  38 C.F.R. § 4.71a (2004).

In addition, it is noted that in VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998) (published at 63 Fed. Reg. 56,703 (1998)), 
VA's General Counsel held that Diagnostic Code 5284 was 
potentially based on loss of range of motion.  Depending on 
the nature of the foot injury, therefore, Diagnostic Code 
5284 may require consideration under sections 4.40 and 4.45.

In this case, the Board finds that the medical evidence of 
record does not support the conclusion that the veteran's 
service-connected left foot disability is moderate, even 
considering the additional factors set forth in 38 C.F.R. §§ 
4.40 and 4.45.  As detailed above, the most probative 
evidence of record shows that the veteran's left foot 
symptomatology is due to nonservice-connected disorders.  
Thus, these symptoms may not be considered in evaluating his 
service-connected disability.  38 C.F.R. § 4.14 (2004) (The 
use of manifestations not resulting from service- connected 
disease or injury in establishing the service- connected 
evaluation must be avoided).

Based on the foregoing, the Board finds that the objective  
evidence of record does not reflect that the veteran's 
service-connected left foot symptomatology is productive of a 
moderate foot disability.  Indeed, no medical professional 
has characterized the veteran's left foot disability as 
moderate.  A compensable rating under Diagnostic Code 5284 is 
therefore not warranted, including with consideration of 38 
C.F.R. §§  4.40 and 4.45. 

Residuals of a fracture of the sacrum:  Disability of the 
sacroiliac joint is rated as a lumbosacral spine condition.  
The criteria for rating sacroiliac joint disability has 
changed during the course of this appeal.  38 C.F.R. § 4.71, 
Diagnostic Code 5294 (2003); 68 Fed. Reg. 51,457 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5237). 

Under the old rating criteria disability of the sacroiliac 
injury and weakness was rated on the basis of lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5294.  A 20 
percent evaluation was provided for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.

The next higher evaluation, 40 percent, was also the highest 
available evaluation under the criteria for rating 
lumbosacral strain.  A 40 percent evaluation required listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space or some of these symptoms with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The new rating criteria effective September 26, 2003, provide 
for rating sacroiliac injury and weakness under criteria 
contained in the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51, 454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a).

The General Formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings are assigned:  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.  

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows:  
forward flexion, 90 degrees; extension, zero  degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Another potentially-applicable provision is Diagnostic Code 
5298.  Under those criteria, a zero percent rating is 
assigned for partial or complete removal of the coccyx, 
without painful residuals.  A 10 percent rating is assigned 
for removal of the coccyx with painful residuals.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5298.  A 10 percent rating is the 
maximum assignable under this provision.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a compensable 
rating have not been met, under either version of the rating 
criteria.  As set forth above, without exception, the 
objective evidence of record indicates that any 
symptomatology such as pain and limitation of motion are due 
to the veteran's nonservice-connected low back disorder and 
are not residuals of the sacral fracture.  Thus, such 
symptoms may not be considered in evaluating the veteran's 
service-connected sacral disability.  38 C.F.R. § 4.14 (2004) 
(The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation must be avoided).

Indeed, as delineated above, the record shows that the 
veteran's in-service sacrum fracture healed, with no 
residuals.  Again, the record shows that the veteran's sacrum 
disability is not productive of any limitation of motion or 
muscle spasm of the lumbar spine.  Thus, a compensable rating 
is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5292 (2003) or under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  
Likewise, there is no indication that the veteran's 
disability has resulted in removal of the coccyx with painful 
residuals.  Thus, a 10 percent rating is not warranted under 
C.F.R. § 4.71a, Diagnostic Code 5298.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
but notes that the veteran's service-connected symptomatology 
does not include painful or limited motion.  The Board has 
considered whether the veteran's subjective claim of pain, in 
and of itself, would warrant a compensable rating.  The 
record, however, shows that any symptomatology is due to the 
nonservice-connected back disorder.  The record contains no 
evidence of any no objective findings such as weakness, 
muscle atrophy, or other evidence of disuse, which is due to 
the service-connected residuals of a fracture of the sacrum.  
Thus, the Board finds no basis for the assignment of a rating 
in excess of 10 percent under 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  

In conclusion, the Board finds that the criteria for a 
compensable rating for residuals of a fracture of the sacrum 
have not been met.  Where, as here, the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b)(West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a fracture of the left maxilla:  The RO has 
rated the veteran's disability by analogy to nonunion or 
malunion of the maxilla, pursuant to 38 C.F.R. § 4.150, 
Diagnostic Code 9916.  

Under that provision, malunion or nonunion of the maxilla 
warrants a noncompensable evaluation when it is manifested by 
slight displacement.  When manifested by moderate 
displacement, malunion or nonunion of the maxilla is 
evaluated at 10 percent.  When manifested by severe 
displacement, a 30 percent evaluation is warranted.  38 
C.F.R. Part 4, Diagnostic Code 9916.

In this case, the evidence does not show that the veteran's 
in-service fracture of the left maxilla resulted in more than 
slight displacement of the maxilla.  Thus, the criteria for a 
compensable rating under Code 9916 have not been met.  

The Board has considered whether a compensable rating would 
be warranted under an alternative diagnostic code.  For 
example, under Diagnostic Code 9905, pertaining to limitation 
of motion of temporomandibular articulation, a 10 percent 
rating is assigned for an inter-incisal range of 31 to 40 mm.  
A 10 percent rating is also assigned when range of lateral 
excursion is 0 to 4 mm.  38 C.F.R. § 4.150, Diagnostic Code 
9905.

In this case, however, the medical evidence shows that the 
veteran's service-connected disability is manifested by 
limitation of motion of temporomandibular articulation to the 
extent necessary to assign a compensable rating.  Indeed, at 
a VA dental examination in July 2002, range of motion was 
from zero to 50 millimeters.  

Loss of teeth due to loss of substance of the body of the 
maxilla or mandible is rated under 38 C.F.R. § 4.150, 
Diagnostic Code 9913.  In this case, however, the Board finds 
that a compensable rating is not warranted under this 
provision.  A compensable rating for missing teeth can only 
be assigned if the lost masticatory surface cannot be 
replaced by suitable prosthesis.  In this case, the record 
shows that the veteran is on the waiting list for dentures.  
In addition, Diagnostic Code 9913 further provides that a 
compensable rating may only be assigned where loss of teeth 
is due to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease.  In this case, at the July 
2002 VA dental examination, the examiner noted that the loss 
of the veteran's teeth was not due to loss of substance of 
the body of the maxilla or mandible.  Rather, the medical 
evidence shows that the most recent loss of the veteran's 
teeth was due to advanced periodontal disease.  

The Board has also considered Diagnostic Codes 9914 and 9915.  
Under these provisions, a compensable rating can be assigned 
where there is loss of some of the maxilla.  In this case, 
however, the record contains no indication that the veteran 
has any loss of his maxilla.  As such, a compensable rating 
under Diagnostic Code 9914 or 9915 is not warranted.   

With respect to all of the increased rating issues addressed 
in this decision, the Board has also considered referral of 
the case for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), but finds no basis for further 
action on this question as there are no circumstances 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  The veteran 
and his representative have not contended otherwise.





III.  Entitlement to compensation under 38 U.S.C.A. § 1151 
for a heart attack

Law and Regulation:  Under 38 U.S.C.A. § 1151, compensation 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to section 1151 benefits, all three of 
the following factors must be shown:  (1) 
Disability/additional disability, (2) That VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) That there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997.  

38 C.F.R. § 3.361(b) states that, to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of § 17.32 of 
this chapter.  To establish that the provision of training 
and rehabilitation services or a CWT program proximately 
caused a veteran's additional disability or death, it must be 
shown that the veteran's participation in an essential 
activity or function of the training, services, or CWT 
program provided or authorized by VA proximately caused the 
disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C.A. chapter 31 or as 
part of a CWT program under 38 U.S.C.§ 1718.  It need not be 
shown that VA approved that specific activity or function, as 
long as the activity or function is generally accepted as 
being a necessary component of the training, services, or CWT 
program that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C.A. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and 
(iii) whose day-to-day activities are subject to supervision 
by the Secretary of Veterans Affairs.  A Department facility 
is a facility over which the Secretary of Veterans Affairs 
has direct jurisdiction.  

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C.A. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C.A. 1703; (2) 
nursing home care furnished under 38 U.S.C.A. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C.A. § 8153 in a facility over which 
the Secretary does not have direct jurisdiction.

Analysis:  In this case, the veteran contends that he 
sustained a heart attack in April 2002, while undergoing 
dental treatment.  He claims that the heart attack was caused 
because he was given too many drugs by VA.  

No medical professional, however, has supported the veteran's 
theory.  Indeed, a review of the medical evidence of record 
shows that a myocardial infarction was ruled out.  The 
veteran is not competent to contend that he sustained a heart 
attack as a result of drugs administered by VA during a 
dental procedure.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His unsupported lay opinions are insufficient to 
establish his claim.  

Absent any indication in the record that the veteran 
sustained additional disability during the April 2002 dental 
procedure as a result of some fault on the part of VA in 
providing that treatment, the Board finds that the claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
must be denied.  






ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a right shoulder separation is denied.  

Entitlement to a rating in excess of 10 percent for epilepsy 
is denied.  

Entitlement to a compensable rating for residuals of 
fractures of the second, third, fourth, and fifth metatarsals 
of the left foot is denied.

Entitlement to a compensable rating for residuals of a 
fracture of the sacrum is denied.

Entitlement to a compensable rating for residuals of a 
fracture of the left maxilla is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart attack is denied.  



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


